PER CURIAM.
In these consolidated appeals three juveniles were adjudicated as delinquents for burglary and grand theft and placed on community control with special conditions, including payment of restitution to the victim.
Contrary to appellants’ assertions, we find no error concerning the amount of restitution required to be made by each. The state concedes, on the authority of such cases as J.A.M. v. State, 601 So.2d 278 (Fla. 1st DCA 1992) and Rimmer v. State, 601 So.2d 318 (Fla. 5th DCA 1992), the orders of restitution should be modified to provide that the respective appellants, presently unemployed, shall be obligated to begin paying restitution only upon obtaining earnings from employment that will permit compliance with the condition.
The order of community control with special condition requiring restitution are severally affirmed as to amount but remanded for modification consistent herewith.
ANSTEAD and STONE, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.